Citation Nr: 0914260	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-02 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, including entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.	




ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel





INTRODUCTION

The Veteran has recognized guerilla service, in missing 
status, from December 2, 1944 to March 13, 1945.  The Veteran 
has recognized guerilla service from March 14, 1945 to 
September 16, 1945 and regular Philippine Army service from 
September 17, 1945 to February 16, 1946.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, The Republic of the Philippines, which denied service 
connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1.  The Veteran died in December 1984 from cardiorespiratory 
arrest, with cerebrovascular accident due to a recent 
thrombosis.  Significant contributing conditions were 
pneumonia and arrhythmia. 

2.  Pneumonia was first diagnosed in November 1981, many 
years after service. 

3.  The competent medical evidence shows that there is no 
relationship between the Veteran's cause of death and his 
service. 

4.  At the time of his death, the Veteran was not service-
connected for any disabilities.





CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death; the 
criteria for entitlement to dependency and indemnity 
compensation have not been met.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


The RO provided the appellant pre-adjudication notice by 
letter dated in May 
2007.                                                        
         

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Dingess, supra. 

VA has obtained service medical records and assisted the 
Appellant in obtaining evidence.  A medical opinion was not 
provided regarding the etiology of the Veteran's death-
causing conditions.  The evidence, however, shows no 
indication that the Veteran's cause of death is related to 
his service.  Under these circumstances, VA's duty to assist 
doctrine does not require that a medical opinion be provided 
as there is no reasonable possibility that a VA medical 
opinion would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
Veteran with a medical examination absent a showing by 
Veteran of a causal connection between the disability and 
service). 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Appellant has not contended otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the Appellant is not prejudiced by a 
decision on the claim at this time.

Analysis 

The Appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran developed 
"tuberculosis arthritis" during his active service in World 
War II, which caused or contributed to his death.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
tuberculosis, to a degree of 10 percent within three years 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The Veteran had no service-connected disabilities.

The appellant argues that the Veteran's tuberculosis and 
arthritis caused his death.  However, the death certificate 
concludes that the Veteran died in December 1984 from 
cardiorespiratory arrest, with cerebrovascular accident due 
to a recent thrombosis.  Significant contributing conditions 
listed were pneumonia and arrhythmia.  VA treatment records 
show that the Veteran had originally gone to the hospital 
seeking treatment for his aching joints in November 1984 and 
ended up staying there until he died in December 1984. 

The medical evidence shows that the earliest the Veteran was 
diagnosed with pneumonia was in November 1981, many years 
after service.  

There are no service treatment records.  The appellant stated 
that there are no medical records during the period of 
service because there were no physicians available.  

There is no evidence that the Veteran had cardiorespiratory 
arrest, thrombosis, pneumonia or arrhythmia in service or 
that any of these conditions were caused or aggravated by his 
service.  There is no evidence that tuberculosis arthritis 
caused or contributed to the Veteran's death, or that such 
condition was caused or aggravated by his active service.  

The Appellant submitted two lay statements from friends who 
served in World War II with the Veteran and witnessed his 
health condition deteriorate in service. One lay statement 
indicated that the Veteran reported in 1945 that he was 
suffering from illness due to continuous combat operation and 
was eventually bedridden.  The friend observed the Veteran's 
health condition of severe chilling, vomiting, dizziness and 
swollen lower extremities.  

The factual recitation of the appellant and her lay witnesses 
are accepted as true. 
However, as a laypersons, lacking in medical training and 
expertise, neither the appellant nor her lay witnesses can 
provide a competent opinion on a matter as complex as the 
Veteran's cause of death, and their views are of no probative 
value.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).

If, as here, the Veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation if, at the time of 
the Veteran's death, the Veteran had a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; or 
continuously since the Veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions. 38 C.F.R. § 1318; 
38 C.F.R. § 3.22.

The record shows that the Veteran had no service-connected 
disabilities at the time of his death in December 1984.  As 
such, the Veteran was not in receipt of a 100 percent 
disability rating for service-connected disabilities for the 
statutory 10 year period of time prior to his death.  He was 
not in receipt of a 100 percent disability rating for 
service-connected disabilities from release from active 
service to a period of time at least five years immediately 
preceding death.  There is no evidence that the Veteran was a 
prisoner of war.

The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death; 
there is no doubt to be resolved; and service connection for 
the cause of the Veteran's death is not warranted. 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


